STRAUP, J.
(concurring).
I concur. The plaintiff in his complaint alleged that the place where he was directed to fire the battery was dangerous. This fact was material to his cause. The defendant, by its general denial, denied it. It also interposed pleas of affirmative defenses, of contributory negligence, and assumption of risk. Having denied by its general denial that the place was ' dangerous, the defendant then in its plea of contributory neg*287ligence not assumably or hypothetically, but unqualifiedly and directly, averred that the place was dangerous, and charged that the plaintiff was guilty of contributory negligence in firing the battery at such place. In the argument on a motion to direct a verdict in favor of the defendant, some question arose in respect of the proof as to the dangerous and unsafe character of the place. Plaintiff thereupon read the answer to the court, and thereafter asked leave to reopen the case and to offer in evidence the portion of .the defendant’s answer wherein he claimed direct averments were made that the place was dangerous. The ease was reopened. Counsel for the defendant objected to the offer on the grounds: (1) That, if the answer was to be put in evidence, the whole, and not a part of it, should be received; and (2) that neither the whole nor a part was relevant, material, or competent. The court ruled with the defendant on the first ground. Then the whole of the answer was offered. The second ground of the defendant’s objection was renewed. The objection was overruled, and the portion of the answer referred to was read to the jury by counsel for the plaintiff. As stated by the Chief Justice, this ruling is one of the principal alleged errors relied on. The appellant did not, in the court below, nor does it here, contend that the answer in setting forth the affirmative and special defenses does not contain direct aver-ments that the place was dangerous and unsafe. No such claim is made. The contention in respect of the ruling letting the answer in evidence and permitting counsel to read the portion of it to the jury, and upon which error is predicated, is this: The appellant contends that under the provisions of our Code permitting an answer to contain a general or specific denial and a statement of any new matter constituting a defense or counterclaim in which may be set forth as many defenses to the action as the defendant may have, inconsistent defenses may be pleaded; that its general denial to the complaint and its pleas of contributory negligence and assumption of risk are inconsistent defenses; that an averment of a fact in one defense cannot be used to destroy, modify, or affect a denial or averment of a fact in another *288pleaded and inconsistent defense in the same answer; and hence the direct averment of the fact in its pleaded affirmative defense of contributory negligence that the place was dangerous cannot be used to destroy, modify, or affect its denial contained in the general denial that the place was dangerous. And upon this ground, and for this reason, and no other, it is urged that the court erred in the ruling.
While pleas of contributory negligence and assumption of risk are in this jurisdiction pleas of affirmative or special defenses, yet they are not pleas of a confession and avoidance; nor are they repugnant to, or inconsistent with, a general •denial. The defendant’s denial in its general denial that the place was dangerous, and its direct averment in its affirmative defense that the place was dangerous, do not constitute pleas of inconsistent or repugnant defenses. They constitute mere inconsistent and contradictory allegations of fact.' In jurisdictions where inconsistent or repugnant defenses are permissible, the rule does not obtain that a defendant in an answer required to be verified by him may in one pleaded defense declare a thing white and in another black, or directly allege totally inconsistent or contradictory facts so that proof of one would necessarily disprove the other. That is not what is meant by the right to plead inconsistent defenses or as many defenses as the defendant has. What is meant by it is well stated in Estee’s Pleadings (4th Ed.), section 3381:
“The inconsistent defenses which are allowed to be pleaded in a verified answer are not such as require in their statement a direct contradiction of any fact elsewhere directly averred. They are those in which the inconsistency arises rather by implication of law, being in the nature of pleas of confession and avoidance, as contradistinguished from denials where the party impliedly or hypothetically admits, for the purpose of that particular defense, a fact which he notwithstanding insists does not in truth exist.”
Substantially the same principle is also expressed in Phillips on Code Pleading, sections 261, 262, and in Bliss on Code Pleading (3d Ed.), sections 342, 343. In Notes to Cases, in 48 L. R. A. pp. 185-189, the doctrine is stated, and is supported by numerous cases there referred to, that, under code provisions that a defendant in an action may plead as *289many defenses as be has, separate pleas in an answer are not objectionable because of repugnancy or inconsistency with each other; but that the inconsistent defenses which may be set up under such provisions in an answer are those in which the inconsistency arises by implication of law, and which are in the nature of pleas of confession and avoidance as contra-distinguished from denials, and not such as involve a direct contradiction of any fact elsewhere directly averred. And, as said in some of the cases there referred to, the only limitation upon the right of a defendant to defend himself against an action of the plaintiff on as many different grounds as the nature of the action and the merits of his defense will allow is that they shall not involve the ridiculous absurdity of being inconsistent in fact. I do not see anything in the cases or authorities cited by appellant’s counsel which makes against this doctrine. Of course, a plea, of a confession and avoidance does not obviate the necessity of proving the averments contradicted by the denial. Why is that so ? Because such a plea is only by implication of law, and not in fact inconsistent with or repugnant to the denial. So, too-, the setting up of affirmative m',after by way of a defense also does not obviate the necessity of proving the avennents contradicted by the denial, when such pleaded affirmative matter is only assum-ably, or by implication of law, and not in fact, repugnant to, or inconsistent with, the denial. The plea, of contributory negligence is an affirmative or special defense. It is not inconsistent with a, general denial. Such an affirmative or special defense does not obviate the necessity of proving the aver-ments contradicted by the denial when such pleaded affirmative defense is only assumably, or by implication of law, and not in fact, repugnant to, or inconsistent with, the denial. But there is, in this connection, another well-recognized principle of pleading that whatever is not assumably, not hypothetically, not by implication of law, but in fact directly and unqualifiedly averred or admitted as a fact in a special defense, is to that extent a modification of the denial. The general rule in this regard is stated in the syllabus in Wiley v. Keokuk, 6 Kan. 94, that:
*290“Whatever Is admitted in a special defense operates, so far, as a modification of a general denial, and is to be taken as true, without other proof.”
In that case the plaintiff -alleged an assault and battery and false imprisonment. The answer set up two grounds of defense: First, a general denial; and, second, a special defense showing what the defendant had really done and attempting to justify his acts by those things. Said the court:
“Now, notwithstanding the general denial, we suppose that whatever was admitted in the special defense need not have been proved. This special defense so far modified the general denial that whatever was admitted therein was excepted from the general denial. It ought to be so, on general principles of pleading. It must be so, inasmuch as it is a formal confession of the existence of the facts therein set forth.”
Tn the case of Hartwell v. Page et al., 14 Wis. 53, the court said :
“But we have several times decided that, although under the Code a defendant may set up as many different defenses as he pleases, yet he cannot, by making repugnant allegations, compel the plaintiff, in order to avoid a denial in one part of the answer, to prove any fact specifically admitted in another part. The provision requiring a verification of the pleadings shows that it was not the design to allow repugnant allegations, but to introduce the element of truth in pleading, and compel the defendant to admit such parts of the plaintiff’s case as he could not conscientiously deny. If a fact sustaining the plaintiff’s right is expressly admitted in any part of the answer, that fact is to be taken as true against the defendant, and the plaintiff is relieved from the necessity of proving it, just as he would have been as to any fact admitted in an answer in chancery.”
Other cases can. be cited to the same effect, but that is unnecessary, for the principle announced by these cases is well understood and is generally recognized. And why should it not be so ? As said by Bliss, the leading object of code pleading is to bring to the view of the court the real controversy between the parties — to make them show on paper wherein they agree, and wherein they disagree — and that because of the requirement that the answer shall be sworn to it would be wrong to permit an affiant to file a pleading false upon its face. *291An unqualified admission or an unqualified direct averment of a fact by one litigant in a pleading filed in the cause and upon which the triable issues are founded is an admission of a matter of fact, and his adversary may treat it as a waiver of proof of such fact. And when in such case such an admission or averment of a fact is made by one litigant, not assumably or hypothetically, not impliedly or by implication of law, but directly and unqualifiedly, I do not see what principle of pleading is violated if his adversary is permitted to treat such admissions or averment as a waiver of 'proof of such fact. A contrary doctidne gives countenance to sham and frivolous pleadings, and invites perjury. What a ridiculous absurdity it would be if an action to recover on a promissory note the defendant, though permitted as he is to file a general denial denying the execution and delivery of the note and in the same answer to interpose a special plea or defense of payment, should, in interposing such special plea, directly and unqualifiedly aver that he in fact executed and delivered the note sued on and as alleged in the complaint, but that he paid it, and if such positive and direct averments of execution and delivery so made by him could not be treated as a modification of his general denial, and as a waiver of proof of the fact of execution and delivery. As well say that the defendant in such case while giving his testimony on the trial in. support of his general denial had the license to testify that he did not execute and deliver the note, and while testifying in support of his special plea that he did execute and deliver it. To say that the defendant in the supposed case unnecessarily averred the fact of execution and delivery of the note, and for that reason the averment could be treated as a waiver of proof, is to say that the litigant shall be bound by his unnecessary averment of a fact, but not by his direct and necessary averment, which is illogical. I am therefore of the opinion that, since the defendant in its answer directly and unqualifiedly avei’red that the place was in fact dangerous, the plaintiff was entitled to treat such averment as an admission and a waiver of proof of such fact, and that the court ought so to have ruled and directed the jury, *292and erred in submitting the answer to the jury, and in permitting them to determine therefrom what was, or what was not, admitted. It is the duty of the court, not the jury, to construe the pleadings, and to determine what are the issues, and what are the admitted or disputed facts arising upon the pleadings in the cause. (Pulos v. R. G. W. Ry. Co., 37 Utah, 238, 107 Pac. 241.) Mr. Wigmore in his work on Evidence (volume 2, section 1064), well puts the proposition by saying that the pleadings in a cause are for the purpose and use in the suit as judicial admissions, not as means of evidence, but as a limitation of the issues and a waiver of proof. “Thus,"7 says the author, “any reference that may be made to them, where the one party desires to avail himself of the other’s-pleading, is not a process of using evidence, but an invocation of the right to confine the issues and to insist on treating as established the facts as admitted in the pleadings. This, much being generally conceded, it follows that a party may a.t any and all times invoke the language of his opponent’s pleadings as rendering certain facts indisputable; and that, in doing this he is, on the one hand, neither required nor allowed to offer the pleading in evidence in the ordinary manner, nor, on the other hand, forbidden to comment in argument without having made a formal offer. He is merely advocating a construction of the judicial act of waiver of proof, and no rule of evidence is involved.” But, as determined by the Chief Justice, the ruling was harmless, for the admitted evidence related wholly to an undisputed and admitted fact, not only upon the evidence, but the pleadings as well.